DETAILED ACTION

Response to Amendment
The amendment filed on 11/18/2022 is acknowledged. Accordingly, claims 2-5 and 12-13 have been cancelled, claims 1, 6-11 and 14-18 have been amended, thus currently claims 1, 6-11 and 14-20 are pending.

Drawings
The drawings were received on 11/18/2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 14-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya Kenji (JP 2013182076 A, hereinafter “Tsuchiya”, cited in IDS 11/5/2021) in view of Kasai et al. (US 20120099050 A1, hereinafter, “Kasai”, previously cited by the Examiner).

Regarding claim 1, Tsuchiya teaches a backlight module (backlight unit 7, see figures 3-4 and 7), comprising: 
a substrate (substrate 14, see fig 3); 
a plurality light-emitting elements (see plurality of light emitting units 13, see fig 3) bonded onto the substrate (14); 
a plurality of circuit elements (see plurality of elements 18, see fig 7) bonded onto the substrate and electrically connected (as seen in fig 4) to the plurality of light-emitting element (13),
wherein at least four (note, in fig 3, strips of light-emitting elements and circuit elements are lined next to each other, and as annotated in figure 5 below, at least four light emitting elements are disposed around circuit elements) of the plurality of light-emitting elements (see four light-emitting elements as seen in figure 5 below) are disposed around one of the plurality of circuit elements (18s); and 
a reflective sheet (reflective layer 11, see fig 3) disposed on the substrate (14) and having a plurality of first openings (see openings 11c, see fig 3), 
wherein the plurality of first openings (see plural 11c) at least expose (evident from fig 7) the plurality of light-emitting elements (13). 

Figure 5 of Tsuchiya with Examiner’s annotations has been reproduced below:

    PNG
    media_image1.png
    931
    774
    media_image1.png
    Greyscale

Tsuchiya does not explicitly teach wherein the reflective sheet further comprises a plurality of protrusions, wherein the plurality of protrusions are disposed corresponding to positions of the plurality of circuit elements, and the plurality of protrusion covers the plurality of circuit elements; and
wherein one of the plurality of protrusion has an opening, the opening is formed of two crossing slits, extending directions of the two crossing slits are respectively parallel to extending directions of two edges of the of the plurality of circuit elements, and the extending directions of the two crossing slits do not cross the at least four of the plurality of light-emitting elements in a top view of the backlight module, wherein one protrusion corresponds to one circuit element in the top view of the backlight module.

Kasai teaches a backlight module (backlight unit 49, see figures 1 and 10) that includes a reflective sheet (reflection sheet 42) configured to reflect light from a light emitting element (LED 22, see fig 1) towards a display panel (display device 69, see fig 1) and a circuit element (connector 25, see fig 10);
wherein the reflective sheet (42) further comprises a plurality of protrusions (protrusion formed by H-shaped cut 42a, see fig 10), wherein the plurality of protrusions (formed buy 42a) is disposed corresponding to a position (above 25) of the circuit element (25), and the plurality of protrusions (formed by 42a) covers the circuit element (25), 
wherein one of the plurality of protrusion (formed by cut 42a, also seen in annotated figure 1 below) has an opening (as seen in fig 10), the opening (opening of 42a) is formed of two crossing slits (see slits parallel to each other), extending directions of the two crossing slits (see slits extending upwards-downwards and sideways, as seen in fig 10) are respectively parallel (evident from figure 10) to extending directions (see sides of 25 extending upwards-downwards and sideways, as seen in fig 10) of two edges (edges of 25) of the plurality of circuit element (25), and the extending directions (upwards-downwards and sideways) of the two crossing slits (slits as seen in fig 10) do not cross the at least four of the plurality of light-emitting elements (see annotated four light-emitting elements in figure 1 below) in a top view of the backlight module (view of figures 1 and 10), wherein the one of the plurality of protrusions (see the one protrusion formed by 42a on one circuit element 25 in fig 10) corresponds to one circuit element (25) in the top view of the backlight module (as seen in fig 10).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the reflection sheet as taught by Kasai into the teachings of Tsuchiya so that the unexpected shadow arising in the diffusion plate and quality of light are improved.  One of ordinary skill in the art would have been motivated to make this modification to avoid dark and/or bright spots.
Zoomed figure 1 of Kasai with Examiner’s annotations has been reproduced below:

    PNG
    media_image2.png
    723
    950
    media_image2.png
    Greyscale

Regarding claim 14, Tsuchiya teaches wherein the plurality of circuit element (18s) comprises a driving IC, a gate driver (since 18 is a mosfet), a capacitor, or a resistor.

Regarding claim 15, Tsuchiya teaches wherein the plurality of circuit elements (18s) and the plurality of light-emitting elements (13s) are disposed on a same surface (upper surface of 14) of the substrate (14).

Regarding claim 18, Tsuchiya teaches display device (display unit 8, see figures 1, 3-4 and 7) comprising: 
a backlight module (7), comprising: 
a substrate (14); 
a plurality of light-emitting elements (13s) bonded onto the substrate (14); 
a plurality of circuit elements (18s) bonded onto the substrate (14) and electrically connected (as seen in fig 4) to the plurality of light-emitting element (13s); 
wherein at least four (note, in fig 3, strips of light-emitting elements and circuit elements are lined next to each other, and as annotated in figure 5 above, at least four light emitting elements are disposed around circuit elements) of the plurality of light-emitting elements (see four light-emitting elements as seen in figure 5 above) are disposed around one of the plurality of circuit elements (18s); and
a reflective sheet (11) disposed on the substrate (14) and having a plurality of first opening (11c), 
wherein the plurality of first openings (11cs) at least exposes the plurality of light-emitting elements (13); and
a display panel (display unit 4, see fig 3) disposed on the backlight module (7).

Tsuchiya does not explicitly teach wherein the reflective sheet further comprises a plurality of protrusions, wherein the plurality of protrusions are disposed corresponding to positions of the plurality of circuit elements, and the plurality of protrusion covers the plurality of circuit elements; and
wherein one of the plurality of protrusion has an opening, the opening is formed of two crossing slits, extending directions of the two crossing slits are respectively parallel to extending directions of two edges of the of the plurality of circuit elements, and the extending directions of the two crossing slits do not cross the at least four of the plurality of light-emitting elements in a top view of the backlight module, wherein one protrusion corresponds to one circuit element in the top view of the backlight module.

Kasai teaches a backlight module (backlight unit 49, see figures 1 and 10) that includes a reflective sheet (reflection sheet 42) configured to reflect light from a light emitting element (LED 22, see fig 1) towards a display panel (display device 69, see fig 1) and a circuit element (connector 25, see fig 10);
wherein the reflective sheet (42) further comprises a plurality of protrusions (protrusion formed by H-shaped cut 42a, see fig 10), wherein the plurality of protrusions (formed buy 42a) is disposed corresponding to a position (above 25) of the circuit element (25), and the plurality of protrusions (formed by 42a) covers the circuit element (25),
wherein one of the plurality of protrusion (formed by cut 42a, also seen in annotated figure 1 below) has an opening (as seen in fig 10), the opening (opening of 42a) is formed of two crossing slits (see slits parallel to each other), extending directions of the two crossing slits (see slits extending upwards-downwards and sideways, as seen in fig 10) are respectively parallel (evident from figure 10) to extending directions (see sides of 25 extending upwards-downwards and sideways, as seen in fig 10) of two edges (edges of 25) of the plurality of circuit element (25), and the extending directions (upwards-downwards and sideways) of the two crossing slits (slits as seen in fig 10) do not cross the at least four of the plurality of light-emitting elements (see annotated four light-emitting elements in figure 1 above) in a top view of the backlight module (view of figures 1 and 10), wherein the one of the plurality of protrusions (see the one protrusion formed by 42a on one circuit element 25 in fig 10) corresponds to one circuit element (25) in the top view of the backlight module (as seen in fig 10).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the reflection sheet as taught by Kasai into the teachings of Tsuchiya so that the unexpected shadow arising in the diffusion plate and quality of light are improved.  One of ordinary skill in the art would have been motivated to make this modification to avoid dark and/or bright spots.

Regarding claim 19, Tsuchiya teaches wherein the backlight module (7) further comprises a diffuser (diffusion layer in light guide unit 12, see p. 2,  ¶ 6) and an optical film (prism layer 7a, see fig 3), wherein the diffuser (diffusion layer) is disposed on the substrate (14), and the optical film (7a) is disposed on the diffuser (diffusion layer).

Regarding claim 20, Tsuchiya teaches wherein the diffuser (diffusion layer in 12) is located between the display panel (4) and the substrate (14), and a distance (see distance between ) between the diffuser (diffuser layer in 12) and the substrate (14), but 
Tsuchiya does not explicitly teach the distance is less than or equal to 5 mm.
However, one of ordinary skill would have considered reducing the distance between optical films and substrate for smaller devices implementation.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to modify the distance as taught by Tsuchiya to be less than or equal to 5 mm, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), One of ordinary skill would have been motivated to make this modification to further reduce the overall dimensions of the device, as size reduction is paramount in smaller electronic devices.

Claims 6-7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya in view Kasai as applied to claim 1 above, and further in view of Kumamoto et al. (US 20180240420 A1, hereinafter, “Kumamoto”, cited in IDS 11/5/2021).

Regarding claims 6-7 and 10-11, Tsuchiya does not explicitly teach wherein the plurality of protrusions have a two-by-two-grid shape; and
wherein vertices of the plurality of protrusion correspond to vertices of the plurality of circuit element; and
wherein edges of the plurality of protrusion correspond to and are parallel to edges of the plurality of circuit element; and
wherein the plurality of protrusion and the reflective sheet are integrally formed.

Kumamoto teaches a backlight module (video display device, see figures 1- 5) that includes a reflective sheet (reflection sheet 30) configured to reflect light from a light emitting element (light source substrates 20, see fig 2) towards a display panel (display panel 70, see fig 2);
wherein the reflective sheet (30) further comprises a protrusion (partitioning wall portion 31, see fig 4), wherein the plurality of protrusion (37) is disposed corresponding to a position (above 22) of the plurality of circuit element (22), and the plurality of protrusion (31) covers the plurality of circuit element (22); and
wherein the plurality of protrusion (31) has a two-by-two-grid shape (as the protrusions are shown as being in at least in a symmetrical arrangement); and
wherein vertices (see lower vertices of 31, not labeled but seen in fig 5) of the protrusion (31) correspond to vertices (see vertices of 22, not labeled but seen in fig 5) of the plurality of circuit element (22); and
wherein edges (see lower edges of two slope portions 37 in fig 5) of the protrusion (31) correspond to and are parallel (evident from cross-section of figure 5) to edges (see outer edges of 22, not labeled but seen in fig 5) of the plurality of circuit element (22); and
wherein the plurality of protrusion (31) and the reflective sheet (30) are integrally formed (as seen in fig 4-5).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the reflection sheet as taught by Kumamoto into the teachings of Tsuchiya since the overlap of light illuminated by the protrusion from a mutually adjacent light emitting element is reduced. One of ordinary skill in the art would have been motivated to make this modification so that the display panel is illuminated by more exact brightness.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya in view Kasai as applied to claim 1 above, and further in view of Katsuki et al. (JP 4364184 B2, hereinafter, “Katsuki”, cited in IDS 11/5/2021).

Regarding claims 8-9, Tsuchiya does not explicitly teach wherein the plurality of protrusions has a perforated line, and the perforated line is provided corresponding to edges of the plurality of protrusions; and 
wherein the perforated line is multiple discontinuous indentations formed on the edges of the plurality of protrusions; and
Katsuki teaches a reflective sheet (reflection plate 10, see figures 1-5) configured to reflect light from a light emitting element (fluorescent tube 32, see fig 3);
wherein the plurality of protrusions (protruding portion 1b) has a perforated line (see line with perforations 12, 14, see fig 1), and the perforated line (line with 12, 14) is provided corresponding to edges (side edges of 1b) of the plurality of protrusion (1b); and
wherein the perforated line (line with 12, 14) is multiple discontinuous indentations (as seen in fig 5) formed on the edges (side edges of 1b) of the plurality of protrusion (1b); and
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the perforated line as taught by Katsuki into the teachings of Tsuchiya in order to provide a path for heat dissipation of accumulated heat under the reflective sheet. One of ordinary skill in the art would have been motivated to make this modification so that the reflective sheet is not warped and thus affect the optical performance of the reflection sheet.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya in view Kasai as applied to claim 1 above, and further in view of Murase et al. (US 5207493 A, hereinafter, “Murase”, previously cited by the Examiner).

Regarding claim 16, Tsuchiya does not explicitly teach wherein a material of the reflective sheet is a white polyester.
Murase teaches a backlight module (edge light panel device 20, see figures 10-11) having a reflective sheet (reflection layer 29);
wherein a material (polyester) of the reflective sheet (29) is a white polyester (white polyester sheet, see col 6, lines 60-61).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the reflective sheet as taught by Murase into the teachings of Tsuchiya in order to improve the reflectivity of the reflection sheet. One of ordinary skill would have been motivated to make this modification because white polyester has a reflection factor of 97% and thus light loses are avoided.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya in view Kasai as applied to claim 1 above, and further in view of Johnson Harold (US 3860424 A, hereinafter, “Johnson”, previously cited by the Examiner).

Regarding claim 17, Tsuchiya does not explicitly teach wherein the substrate comprises a pad and another pad, 
the plurality of light-emitting elements are bonded onto the substrate via the pad, and 
the plurality of circuit elements are bonded onto the substrate via the another pad.
Johnson teaches a substrate (ceramic substrate 10, see figure 1) for LED displays (see abstract) and having a light emitting element (LEDs) and a circuit element (IC chip);
wherein the substrate (10) comprises a pad (bonding region 11a) and another pad (bonding region 11b), the plurality of light-emitting element (LEDs) are bonded onto the substrate (10) via the pad (11a), and the plurality of circuit element (IC chip) are bonded onto the substrate (10) via the another pad (11b).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to bond the light emitting element and circuit element as taught by Johnson into the teachings of Tsuchiya, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to make this modification to enhance positioning of electric components on the substrate. 

Response to Arguments
Applicant's arguments filed 11/18/2022 have been fully considered but they are not persuasive.

On pages 10-11, Applicant argues that Tsuchiya fails to teach the technical features of “at least four of the plurality of light-emitting elements are disposed around one of the plurality of circuit elements” as recited in the amended claims 1 and 18. Stating that, as depicted in FIG. 5 of Tsuchiya, only two light emitting units 13 are disposed on periphery of one element 18, and the two light-emitting units 13 cannot surround the one element 18. 

The Examiner respectfully disagrees.
Tsuchiya clearly shows, in figure 3, a matrix arrangement of light emitting elements 13 and circuit elements 18. Figures 5-8 further disclose individual components 10, which are positioned next to each other in figure 3.  Each component 10 has at least one light emitting element and at least one circuit element.
Once all the components 10 are positioned, as intended by Tsuchiya, it is clearly seen the plurality of both, light emitting elements and circuit elements. 
Note that technically speaking, at least two light emitting elements are sufficient to “surround” at least one circuit element. Still as required by the claims, at least four light emitting elements do surround a circuit element (further annotations on drawings have been included to provide visual positionings of the claimed elements) 

On pages 11-12, Applicant argues that Kasai fails to disclose the technical features of “at least four of the plurality of light-emitting elements are disposed around one of the plurality of circuit elements” and “the extending directions of the two crossing slits do not cross the at least four of the plurality of light-emitting elements in a top view of the backlight module”. Stating that Kasai, only two light emitting elements 22 (interpreted as claimed light-emitting elements) are disposed on periphery of one connector 25 (interpreted as claimed circuit element), and the two light emitting elements 22 cannot surround the one connector 25. In addition, as depicted in FIGs. 1 and 10 of Kasai, extending directions of two crossing slits may cross the two light emitting elements 22 in a top view of a backlight unit 49 (interpreted as claimed backlight module).

The Examiner respectfully disagrees,
In similar manner to the Tsuchiya argument above, in the case of Kasai, one of ordinary skill would understand at least two elements are sufficient to surround a third one positioned in between. 
Claims 1 and 18 are broad in the sense that they do not specify the relative position of the light emitting elements with respect to the circuit elements, or element. Thus, by way of annotated drawings as show above, it is easy to see that at least four, of all the light emitting elements of Kasai, surround at least one of the circuit elements, so that the extending directions of two crossing slits do not cross the four light emitting elements. 

Thus the prior art of record remains commensurate in scope for teaching the claimed limitations, the combinations are properly motivated and the applicants argument in this regard is not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007. The examiner can normally be reached Monday-Thursday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR ROJAS CADIMA/           Primary Examiner, Art Unit 2875